EXHIBIT 10.4

AMENDMENT TO STOCK APPRECIATION RIGHTS AGREEMENTS

This Amendment to Stock Appreciation Rights Agreements is entered into this
[    ] day of November, 2008, by and between DaVita Inc., a Delaware corporation
(the “Company”), and Richard K. Whitney (the “Employee”).

WHEREAS, the Company and the Employee previously entered into five Stock
Appreciation Rights Agreements (each an “SAR Agreement”), dated as of
February 14, 2008, February 15, 2008, February 19, 2008, February 20, 2008 and
February 21, 2008, respectively (the “Grant Dates”), copies of which are
attached hereto as Exhibits 1 through 5, pursuant to the Company’s 2002 Equity
Compensation Plan; and

WHEREAS, the Company and the Employee desire to amend each SAR Agreement
pursuant to Section 10 thereof;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the parties
hereto, intending to be legally bound hereby, agree as follows:

Section 11(a) of each SAR Agreement is amended in its entirety, effective as of
the respective Grant Dates of the SAR Agreements, to provide as follows:

(a) The Grantee acknowledges and recognizes the highly competitive nature of the
business of the Company and accordingly agrees that while Grantee is an employee
of the Company and for the one-year period following termination of such
relationship, the Grantee will not (i) as an employee, independent contractor,
consultant, member of a board of directors, or in any other form, provide any of
the same or similar services that the Grantee performed during his employment
with the Company for any other individual, partnership, limited liability
company, corporation, independent practice association, management services
organization, or any other entity (collectively, “Person”) that provides
dialysis or vascular access services, nephrology practice management,
Pharmaceuticals related to dialysis, kidney disease management services, or home
infusion therapy anywhere within the United States; or (ii) own, manage,
control, operate, invest in, acquire an interest in, or otherwise engage in, act
for, or act on behalf of any Person (other than the Company) that provides
dialysis or vascular access services, nephrology practice management,
pharmaceuticals related to dialysis, kidney disease management services, or home
infusion therapy anywhere within the United States. Notwithstanding anything set
forth herein, the Grantee shall not be prohibited from investing in or serving
on the board of directors of any business the provides dialysis or vascular
access services, nephrology practice management, pharmaceuticals related to
dialysis, kidney disease management services, or home infusion therapy so long
as such services constitutes no more than 5% of that business’s total business
operations and so long as the Grantee has no authority over, responsibility for,
oversight of, connection with, or involvement in anyway in the dialysis or
vascular access services, nephrology practice management, pharmaceuticals
related to dialysis, kidney disease management services, or home infusion
therapy provided by that business. The Grantee acknowledges and agrees that the
geographical limitations and duration of this covenant not to compete are
reasonable. In particular, the Grantee agrees that his position is national in
scope and that he will have an impact on every location where the Company
currently conducts and will conduct business. Therefore, the Grantee
acknowledges and agrees that, like his position, this covenant cannot be limited
to any particular geographic region. The Grantee agrees that while Grantee is an
employee of the Company and for the one-year period following termination of
such relationship, the Grantee will not (i) solicit any of the Company’s
employees to work for any Person, (ii) hire any of the Company’s employees to
work (as an employee or an independent contractor) for any Person, (iii) take
any action that may reasonably result in any of the Company’s employees going to
work (as an employee or an independent contractor) for any Person, (iv) induce
any patient or customer of the Company, either individually or collectively, to
patronize any competing dialysis facility; (v) request or advise any patient,
customer, or supplier of the Company to withdraw, curtail, or cancel such
person’s business with the Company; (vi) enter into any contract the purpose or
result of which would benefit the Grantee if any patient or customer of the
Company were to withdraw, curtail, or cancel such person’s business with the
Company; (vii) solicit, induce, or encourage any physician (or former physician)
affiliated with the Company or induce or encourage any other person under
contract with the Company to curtail or terminate such person’s affiliation or
contractual relationship with the Company; or (viii) disclose to any Person the
names or addresses of any patient or customer of the Company. Notwithstanding
the above, the fact that a Person that the Grantee works or consults for hires
an employee of the Company shall not be deemed a violation of this Agreement so



--------------------------------------------------------------------------------

long as the Grantee was not involved in the hiring process or recommended that
the Person hire the Company employee.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Stock
Appreciation Rights Agreements as of the date and year first written above.

 

COMPANY

 

  

EMPLOYEE

 

By  

/s/ Joseph Schohl

   By   

/s/ Richard K. Whitney

  Joseph Schohl       Richard K. Whitney   Vice President, General Counsel and
Secretary      